DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings do not provide “at least two lumen configured to extend from the access port to the [side] exit port” of claim 20. Instead, the drawings only show a single lumen with side port, as in Fig. 5. Therefore, the multi-lumen configuration of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Objections

Claim 20 is objected to because of the following informalities:  
In Claim 20, line 6, “the exit port” should be –the side exit port-- to maintain antecedent basis terminology.
In Claim 20, line 8, “cap configured connect” should be –cap configured to connect--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first connection device” and “a second connection device” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the following:
The “first connection device” corresponds to the knob 60, with threaded or snap fit connection (par. 0032) as in Fig. 2-3. However, this connection does not provide electrical transfer as disclosed, so it is not understood how the claimed connection device can fulfill the function of “electrically connect to each other” (see 112a/112b rejection).
The “second connection device” correspond to knob cavity 86 with threaded or snap fit connection (par. 0032) as in Fig. 5. However, this connection does not provide electrical transfer as disclosed, so it is not understood how the claimed connection device can fulfill the function of “electrically connect to each other” (see 112a/112b rejection).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 12, there is no disclosure corresponding to the claim limitations “first connection device” and “second connection device” that clearly links to the function of “electrically connect to each other” as claimed. Instead, the disclosure provides that electrical contacts separate from the connection devices provide the electrical connection. As such, Claim 12 lacks written description support and applicant has not shown possession for the connection devices of Claim 12.
Regarding Claims 20-23, which are not part of the original disclosure, as they were newly introduced in an amended filed July 23, 2021, Claim 20 requires “at least two lumen configured to extend from the access port to the [side] exit port”. However, the original disclosure does not teach two lumens. Instead, the original disclosure teaches a single lumen.
Further regarding Claims 20-23, Claim 20 requires “a shaft coupled to the motor and rotatably received within one of the two lumens”. However, the original disclosure does not teach a shaft received in a lumen. Instead, the shaft is received upon a distal end of a catheter via knob and knob cavity connection, which may be snapfit or threaded, as in par. 0032. The shaft/motor aligns along the longitudinal axis of the catheter, not with a lumen side exit port as claimed. 
As such, Claims 20-23 present new matter of which applicant was not in possession at the time of filing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, claim limitation “first connection device” and “second connection device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The “first connection device” corresponds to the knob 60, with threaded or snap fit connection (par. 0032) as in Fig. 2-3. However, this connection does not provide electrical transfer as disclosed, so it is not understood how the claimed connection device can fulfill the function of “electrically connect to each other”.
The “second connection device” correspond to knob cavity 86 with threaded or snap fit connection (par. 0032) as in Fig. 5. However, this connection does not provide electrical transfer as disclosed, so it is not understood how the claimed connection device can fulfill the function of “electrically connect to each other”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
During examination of claim 12, it is assumed that the first and second connection device provides mechanical connection, not necessarily electrical connection. Instead, it is assumed electrical connection is provided by the claim 9 electrical contacts.

Regarding Claim 20, line 6, “the access port” lacks antecedent basis with the previously defined “at least two access ports” in line 3. It is assumed these are referring to the same limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, are rejected under 35 U.S.C. 103 as being unpatentable over US 20090270736 to Miyamoto in view of US 20140187949 to Zhao.
Regarding claim 1, Miyamoto et al. teach (Fig. 1 and 2) a device comprising: 
a housing (ultrasound capsule 2; Figures 1 and 2) comprising: 
a motor compartment (capsule body 11; Figures 1 and 2) comprising: 
a proximal face (“The ultrasound capsule 2 is a capsule to be introduced into a body cavity, and has a proximal end portion from which a signal cable 5 is extended…” (Para. [0033); note, that the “proximal face” of the capsule corresponds to the end/face containing the connector chamber 13b and the cable 5 extends); and 
a distal end (“The transducer cover 12 is secured to the distal end portion of the capsule body 11” (Para. [0034]); note, that the “distal end” corresponds to the end where the transducer cover (12) is positioned), 
wherein the motor compartment has a longitudinal axis (as in Fig. 1, the drive motor 25 within the capsule body/motor compartment 11 is oriented coaxial with the longitudinal axis of the capsule); and 
a cap (transducer cover 12, Fig. 1) configured to seal with the motor compartment in order to form a sensor compartment; 
a motor (drive motor 25; Figure 1) located within the motor compartment, the motor comprises: 
a drive component (25; Figure 1); and 
a shaft (transducer shaft 22a; “motor shaft”) rotatably coupled to the drive component and extending distally from the motor compartment into the sensor compartment (“The drive motor 25 has a motor shaft (not shown) extended therefrom. The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a… The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26… This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26…” (Para. [0038]-[0039])), wherein the shaft has a longitudinal axis that is parallel to the longitudinal axis of the motor compartment (Fig. 1); 
an ultrasound transducer (21) coupled to the shaft (“The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26. The securing portion 22b is integrated with the ultrasound transducer 21.” (Para. [0039]));
a plurality of electrical contacts (“…a plurality of pins (not shown)” (Para. [0044])) mounted on the proximal face, wherein at least two of the electrical contacts are electrically coupled to the motor (“The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b… The quick disconnect 41 is electrically connected and integrated to the substrate that constitutes the control section 30. The quick disconnect 41 is provided with a pair of engaging pawls 42 that face to each other and constitute a connection. The engaging pawls 42 protrude on the proximal end side of the connector chamber 13b” (Para. [0042]), “The quick disconnect 41 is provided with a plurality of pins (not shown) for example. Correspondingly, the capsule connector 5a is provided with pin holes in which the pins of the quick disconnect 41 are individually engaged.” (Para. [0044])); and 
a rotational electrical coupler (slip ring 23 type coupler, Fig. 1) comprising: 
a rotational component (sling ring 23, Fig. 1) mechanically coupled to the shaft (implicit so as to act as a slip ring, par. 0037-0041) and electrically coupled to the ultrasound transducer (par. 0041); and 
a stationary component (control section 30, drive motor 25, Fig. 1, metal brushes par. 0047) mechanically coupled to the motor compartment (as shown in Fig. 1) and electrically coupled to one or more of the plurality of electrical contacts (par. 0047 teaches the electrical signal transfer throughout the device; more specifically, the quick disconnect 41 (with the electrical contact pins) is electrically connected and integrated to the substrate that constitutes the control section 30. (Para. [0041]-[0042]). With this, the stationary component (i.e. control section 30) is mechanically coupled to the motor compartment (11) of the ultrasound capsule via the unit mounting hole 13a where it is received. Further, the stationary component is shown to be electrically coupled to the electrical contacts (i.e. plurality of pins) via quick disconnect 41 (containing the pins) and connects the capsule to capsule connector 5a ultimately connecting the signal cable 5 to the capsule, allowing for the signals to be sent to the observation apparatus). 
However, Miyamoto et al. fail to teach that the cap includes two orientation pins oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap as claimed. Miyamoto does not teach any orientation pins.
In the same field of endeavor, Zhao teaches an ultrasound catheter with longitudinally rotating transducer 710, Fig. 13c. An alignment mark 708 extends parallel to a longitudinal axis of an ultrasound transducer cap as shown in Fig. 13a, 13b, 13c, wherein the ultrasound transducer 710 is collocated with the alignment mark 708 as shown in Fig. 13b and 13c. Zhao further teaches wherein the alignment mark 708 is made of an echogenic material so as to provide an identifiable contrast region 714 in the ultrasound image 716 so that it can be used as a reference roll angle (par. 0074, as shown in Fig. 13b).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the alignment mark of Zhao (orientation pin) in the system of Miyamoto in order to provide a reference roll angle, of which one of ordinary skill would recognize as valuable information for later constructing 3D images from the acquired ultrasound data.
Although Zhao only teaches one orientation pin/alignment mark, one of ordinary skill would recognize that duplicating the alignment marker would have the predictable result of increased precision. Spacing a plurality of alignment marks (e.g. 4 alignment marks) around the circumference of element 706 would provide an encoder effect just as the single alignment mark, for referencing the roll angle, and predictably increase the precision of referencing the roll angle. 
As such, the number of orientation pins is a matter of routine design choice for one of ordinary skill in the art before the effective filing date of the claimed invention for predictably increasing the precision of the roll angle reference, as suggested by Zhao (par. 0074) and understood by one of ordinary skill. For lack of criticality or unexpected result, orienting a plurality of orientation pins at discrete locations around the arc of the cap (e.g. less than 180 degrees apart or 90 degrees apart) also is a matter of design choice and serves the same function as providing a reference roll angle with more precision. It would therefore be obvious to increase the number of alignment markers to at least two as claimed and space them less than 180 degrees apart, for the purpose of increasing the precision of the roll reference angle. Also see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) wherein the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 2, Miyamoto et al. teach (Fig. 1 and 2) that the proximal face of the motor compartment (capsule body 11; Figures 1 and 2) comprises a connection mechanism (Fig. 1 and 2; 13b) (“The hole 26a of the unit body 26 is a unit mounting hole In the hole 26a, the slip ring 23, the encoder 24, and the drive motor 25 are received.” (Para. [0038]), “The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b.” (Para. [0042])).
Regarding claim 5, Miyamoto et al. teach (Fig. 1 and 2) that the cap (transducer cover 12) comprises one or more materials that are permeable to an ultrasound signal. Miyamoto et al. recites “This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26, and the O-ring 27. The space 28 is filled with an ultrasound transfer medium 29 such as water.” (Para. [0039]). With this, it is inherent that the cap (i.e. transducer cover 12) would comprise a material that is permeable to ultrasound signals to allow for the signals to be transmitted and received by the ultrasound transducer (contained within the cap/cover) (“…then the ultrasound transducer 21 emits ultrasound, and the ultrasound transducer 21 receives ultrasound echoes. The ultrasound echoes received by the ultrasound transducer 21…” (Para. [0053])).
Regarding claim 6, Miyamoto et al. teach (Fig. 1) that the sensor compartment (transducer cover 12, space 28) is filled with a fluid configured to transfer an ultrasound signal (“This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26, and the O-ring 27. The space 28 is filled with an ultrasound transfer medium 29 such as water.” (Para. [0039])).
















Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090270736 to Miyamoto in view of US 20140187949 to Zhao, as applied to claim 1 above, and further in view of US 20020198470 to Irman.
Regarding claims 3 and 4, modified Miyamoto et al. teach the device and system set forth above but fails to teach that the motor compartment comprises a width dimension being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 3 mm as claimed in claim 3 and less than 2 mm as claimed in claim 4. Miyamoto does not expressly teach the dimension of the device but it must be sized small in order to carry out its intended use of navigation through the human body.
In the same field of ultrasound catheters, Irman teaches (Fig. 3A and 3B) that the motor compartment comprises a width dimension (i.e. diameter of the catheter) being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 3mm (“…a preferred embodiment of the capsule is to be sized so that it has a length ranging from about 1.5 to 2.5 cm and having a diameter of about 8 mm or less. For children and larger and smaller animals, the capsule can be appropriately sized.” (Para. [0083])). 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to size the motor compartment of Miyamoto by making the width dimension less than 2mm, as implied by Irman, in order to appropriately size the capsule according to the subject’s size (Irman, Para. [0083]), of which would provide only predictable results to one of ordinary skill. Also there does not appear to be any different in performance of the device by scaling or sizing the motor compartment of Miyamoto less than 2 mm. See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) wherein the court rules that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Claim 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090270736 to Miyamoto in view of US 20140187949 to Zhao and in further view of US6302875 to Makower.
Regarding claim 9, Miyamoto teaches (Fig. 1 and 2) a system comprising: 
a housing (ultrasound capsule 2; Figures 1 and 2) comprising: 
a motor compartment (capsule body 11; Figures 1 and 2) comprising: 
a proximal face (“The ultrasound capsule 2 is a capsule to be introduced into a body cavity, and has a proximal end portion from which a signal cable 5 is extended…” (Para. [0033); note, that the “proximal face” of the capsule corresponds to the end/face containing the connector chamber 13b and the cable 5 extends); and 
a distal end (“The transducer cover 12 is secured to the distal end portion of the capsule body 11” (Para. [0034]); note, that the “distal end” corresponds to the end where the transducer cover (12) is positioned), 
wherein the motor compartment has a longitudinal axis (as in Fig. 1, the drive motor 25 within the capsule body/motor compartment 11 is oriented coaxial with the longitudinal axis of the capsule); and 
a cap (transducer cover 12, Fig. 1) configured to seal with the motor compartment in order to form a sensor compartment; 
a motor (drive motor 25; Figure 1) located within the motor compartment, the motor comprises: 
a drive component (25; Figure 1); and 
a shaft (transducer shaft 22a; “motor shaft”) rotatably coupled to the drive component and extending distally from the motor compartment into the sensor compartment (“The drive motor 25 has a motor shaft (not shown) extended therefrom. The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a… The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26… This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26…” (Para. [0038]-[0039])), wherein the shaft has a longitudinal axis that is parallel to the longitudinal axis of the motor compartment (Fig. 1); 
an ultrasound transducer (21) coupled to the shaft (“The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26. The securing portion 22b is integrated with the ultrasound transducer 21.” (Para. [0039]));
a plurality of electrical contacts (“…a plurality of pins (not shown)” (Para. [0044])) mounted on the proximal face, wherein at least two of the electrical contacts are electrically coupled to the motor (“The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b… The quick disconnect 41 is electrically connected and integrated to the substrate that constitutes the control section 30. The quick disconnect 41 is provided with a pair of engaging pawls 42 that face to each other and constitute a connection. The engaging pawls 42 protrude on the proximal end side of the connector chamber 13b” (Para. [0042]), “The quick disconnect 41 is provided with a plurality of pins (not shown) for example. Correspondingly, the capsule connector 5a is provided with pin holes in which the pins of the quick disconnect 41 are individually engaged.” (Para. [0044])); and 
a rotational electrical coupler (slip ring 23 type coupler, Fig. 1) comprising: 
a rotational component (sling ring 23, Fig. 1) mechanically coupled to the shaft (implicit so as to act as a slip ring, par. 0037-0041) and electrically coupled to the ultrasound transducer (par. 0041); and 
a stationary component (control section 30, drive motor 25, Fig. 1, metal brushes par. 0047) mechanically coupled to the motor compartment (as shown in Fig. 1) and electrically coupled to one or more of the plurality of electrical contacts (par. 0047 teaches the electrical signal transfer throughout the device; more specifically, the quick disconnect 41 (with the electrical contact pins) is electrically connected and integrated to the substrate that constitutes the control section 30. (Para. [0041]-[0042]). With this, the stationary component (i.e. control section 30) is mechanically coupled to the motor compartment (11) of the ultrasound capsule via the unit mounting hole 13a where it is received. Further, the stationary component is shown to be electrically coupled to the electrical contacts (i.e. plurality of pins) via quick disconnect 41 (containing the pins) and connects the capsule to capsule connector 5a ultimately connecting the signal cable 5 to the capsule, allowing for the signals to be sent to the observation apparatus). 
However, Miyamoto et al. fail to teach that the cap includes two orientation pins oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap as claimed. Miyamoto does not teach any orientation pins.
In the same field of endeavor, Zhao teaches an ultrasound catheter with longitudinally rotating transducer 710, Fig. 13c. An alignment mark 708 extends parallel to a longitudinal axis of an ultrasound transducer cap as shown in Fig. 13a, 13b, 13c, wherein the ultrasound transducer 710 is collocated with the alignment mark 708 as shown in Fig. 13b and 13c. Zhao further teaches wherein the alignment mark 708 is made of an echogenic material so as to provide an identifiable contrast region 714 in the ultrasound image 716 so that it can be used as a reference roll angle (par. 0074, as shown in Fig. 13b).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the alignment mark of Zhao (orientation pin) in the system of Miyamoto in order to provide a reference roll angle, of which one of ordinary skill would recognize as valuable information for later constructing 3D images from the acquired ultrasound data.
Although Zhao only teaches one orientation pin/alignment mark, one of ordinary skill would recognize that duplicating the alignment marker would have the predictable result of increased precision. Spacing a plurality of alignment marks (e.g. 4 alignment marks) around the circumference of element 706 would provide an encoder effect just as the single alignment mark, for referencing the roll angle, and predictably increase the precision of referencing the roll angle. 
As such, the number of orientation pins is a matter of routine design choice for one of ordinary skill in the art before the effective filing date of the claimed invention for predictably increasing the precision of the roll angle reference, as suggested by Zhao (par. 0074) and understood by one of ordinary skill. For lack of criticality or unexpected result, orienting a plurality of orientation pins at discrete locations around the arc of the cap (e.g. less than 180 degrees apart or 90 degrees apart) also is a matter of design choice and serves the same function as providing a reference roll angle with more precision. It would therefore be obvious to increase the number of alignment markers to at least two as claimed and space them less than 180 degrees apart, for the purpose of increasing the precision of the roll reference angle. Also see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) wherein the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Miyamoto further teaches:
a catheter (multi-lumen tube 90, 90A, 102; “…the wired capsule-type medical apparatus provides advantages that the positions of the capsule introduced in a body cavity can be changed by pulling a signal cable for example, or the body cavity can be observed while the signal cable is pulled to draw back the capsule, the signal cable being a string member that also functions as a pull member extended from the capsule.” (Para. [0007]), Fig. 22 shows cable facilitates the capsule into the body and note that the multi-lumen tube meets the definition of a “catheter” in that it acts as a tubular medical device for insertion into body cavities) comprising:
a proximal end (“A signal cable 5C of the present embodiment is, as shown in FIG. 20, provided with the capsule connector 5a on the distal end side thereof, and an observation apparatus connector 5b on the proximal end side thereof (i.e. proximal end of the tube/cable)”; 
a distal end comprising: 
a distal face comprising a plurality of electrical contacts (“A signal cable 5C of the present embodiment is, as shown in FIG. 20, provided with the capsule connector 5a on the distal end side thereof, and an observation apparatus connector 5b on the proximal end side thereof. The observation apparatus connector 5b is removably coupled to a connector receptacle 3a in the ultrasound observation apparatus 3… the connector receptacle 3a is a rotary connector, and is configured with a connector body 7 and a coupling 8. The coupling 8 has one end in which a recess 8a is provided to accept the observation apparatus connector 5b therein. The recess 8a has a plurality of pins 8b extended therefrom that are inserted into pin holes (not shown) provided in the observation apparatus connector 5b” (Para. [0122]-[0123])); and 
at least one lumen configured to extend from the access port to the exit port (“The multi-lumen tube 90A includes the three lumens 91A, 92A, and 93A similarly to the multi-lumen tube 90. The first lumen 91A of the multi-lumen tube 90A is a first fluid duct for supplying an ultrasound transfer medium; the second lumen 92A is a second fluid duct for supplying the medical fluid 97 for example; and the third lumen 93A is a cable hole through which cables such as the coaxial cable 94 for ultrasound transducer, the cable for encoder 95, and cable for motor 96 are inserted” (Para. [0115])); and
a plurality of electrical connectors (connector 5b) accessible from the proximal end of the catheter, wherein the plurality of electrical connectors are connected to at least a portion of the plurality of electrical contacts of the distal face.
However, Miyamoto et al. fails to teach that the catheter comprises:
an access port;
a side exit port located proximal from the distal face; and
a ramp located at a distal end of one of the at least one lumen.
Makower teaches an ultrasound catheter with a side-viewing distal ultrasound transducer as in Fig. 5a, 5b. The catheter comprises:
an access port (proximal end of lumen 134, fig. 5a, 5b);
a side exit port located proximal from the distal face (side-facing port of lumen 134, fig. 5a, 5b); and
a ramp located at distal end of one of the at least one lumen (lumen 134 is inclined so as to provide a ramp for gliding an inserted device 150 along the curvature of the lumen and out the side exit port, as shown in fig. 5b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to add the lumen of Makower with access port, side exit port, and ramp into the system of Miyamoto in order to provide a lumen for treatment devices that can be observed with the ultrasound transducer for combined treatment and diagnosis capability in one device, especially for improving visualization and aiming of the treatment device as taught by Makower (col. 4, lines 46-50). 
Regarding claim 10, Miyamoto et al. teach (Fig. 17-18) that a diameter of the lumen is at least 30% of the diameter of the catheter. Note, that there are 3 lumens (91, 92, 93) shown for the catheter (i.e. multi-lumen tube) of Miyamoto et al. depicted in figured 17 and 18. With that, as depicted in the figures, at least one of the lumens 93 has a diameter of at least 30% of a diameter of the catheter. Also as modified with Makower, Makower teaches the diameter of the lumen is about 30% of the total diameter of the catheter, as in lumen 134, Fig. 5a, and without the optional lumen 300, the lumen 134 would comprise closer to 50% of the total diameter.
Regarding claim 11, Miyamoto in view of Makower (Fig. 5a, 5b) does not expressly teach wherein the lumen is at least 80% of a diameter of the catheter.
However, Makower in a different embodiment (Fig. 2 and 2b)  teaches a diameter of the lumen is at least 80% of a diameter of the catheter (“First and second lumens 54, 56 extend longitudinally through the catheter body 52.” (Col. 9, lines 34-35)). Fig. 2b shows that the first lumen (54) is the larger lumen taking up the majority of the diameter of the catheter. With that, the lumen (54) is close to 100% of the diameter of the catheter. Measuring the diameter along the longest cross sectional area (i.e. the wall separating lumen 54 from lumen 56), the diameter of the lumen 54 would be at least 80% of the catheter diameter. 
Furthermore, one of ordinary skill in the art would recognize that adjusting the size/shape of a diameter of a lumen of the catheter would enable accommodation for more or larger device to pass through if necessary. It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 (IV. A.). There would not be any different in performance of resizing the lumen, as they would still result in providing an instrument channel that would exit out a side port for visualization by the ultrasound transducer.
As such, it would be obvious to one skilled in the art before the effective filing date to further modify the catheter of modified Miyamoto et al. by including a lumen that is at least 80% of a diameter of the catheter, as taught by Makower, in order to accommodate the size of appropriate devices to pass through (Col. 8, lines 60-67, Col. 9, lines 1-6).
Regarding claim 12, Miyamoto et al. teach (Fig. 1) that the ultrasound capsule (Fig. 1; 2) comprises a first connection device (connector chamber 13b),
wherein the catheter (Fig 1; signal cable 5, Fig. 17 and 18; multi-lumen tube 90, 90A) comprises a second connection device (capsule connector 5a),
wherein the first and second connection devices allow the ultrasound capsule and the catheter to mechanically and electrically connect to each other (“The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b. The connector chamber 13b is provided with a cable removal mechanism section 40. The cable removal mechanism section 40 has a quick disconnect 41 to which the capsule connector 5a is removably connected, the capsule connector 5a being provided at the distal end portion of the signal cable 5…”(Para. [0042])). The first and second a second connection device are mechanically coupled via the connector chamber 13b and capsule connector 5a. The two connection devices are electrically coupled via the “engaging pawls 42 protruding on the proximal end side of the connector chamber 13b” (Para. [0042]), (“The quick disconnect 41 is electrically connected and integrated to the substrate that constitutes the control section 30. The quick disconnect 41 is provided with a pair of engaging pawls 42 that face to each other and constitute a connection.” (Para. [0042])); this would allow for the received ultrasound signals to be passed to the signal cable (i.e. catheter) and ultimately the observation apparatus. 
Regarding Claim 13, Miyamoto as modified by Zhao and Makower does not expressly teach being received by a working channel of an endoscope. However, the claim does not require such; the claim only requires the capability of insertion into a working channel of an endoscope. Since the device of Miyamoto is small enough to be inserted into small body passages, it is also small enough to be capable of insertion into a working channel of an endoscope. 

Response to Arguments


Applicant’s arguments with respect to claim(s) 1-6, 9-13, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10314560 to Havel teaches a distal motorized ultrasound transducer with working lumen.
US9579080 to Fearnot, US20070167824 to Lee, US4936307 teach a distal motorized side-viewing ultrasound transducer.
US10588597 to Zhao teaches alignment pins (Fig. 13a, 13b, 13c).
US8211021 to Ichikawa teaches sideviewing ultrasound probe with working channel (Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799